Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  157002                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 157002
                                                                   COA: 333727
                                                                   Monroe CC: 16-242523-FH
  VINCENT JUNIOR HUDSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 19, 2017
  judgment of the Court of Appeals is considered. We DIRECT the Monroe County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2018
           p0419
                                                                              Clerk